DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/2/2019 and 11/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-17 are cancelled and claims 18-35 are newly added leaving claims 18-35 pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 29 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “Special Purpose Format” in claims 23, 29 and 35 is a relative term which renders the claim indefinite.  The term “Special Purpose Format” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No non-limiting 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19, 24, 25 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolverton et al. (U.S. Patent Application Publication 2014/0136187).
As per claims 18, 24 and 30, Wolverton et al. discloses:
A subsystem for an automobile (Abstract and Figure 1 – the system is a vehicle personal assistant for an automobile), the subsystem comprising: 
a display interface capable of providing messages to an automobile display (Figure 7, item 718 and Paragraph [0127] – the Touch Sensitive Display is capable of displaying messages); 
a microphone interface capable of receiving uttered expressions (Figure 7, item 728 and Paragraph [0127] – the microphone is capable of receiving uttered expressions); 
a geolocation receiver interface capable of identifying geolocations of the automobile (Figure 7, item 730 and Paragraph [0127] – the location based system is a GPS capable of determining the automobile location); and 
an interface to a message providing system that receives the uttered expressions and the geolocations of the automobile and responds with the messages to present on the display (Figure 7, items 742, 744 & 746 and Paragraph [0127] – the location based system is a GPS capable of determining the automobile location), wherein the message providing system produces the messages based on a combination of: 
similarities between the uttered expressions and other uttered expressions in a database (Figure 1, items 130-136 and Paragraphs [0046-0049] – speech recognition is conducted including utilization of vehicle specific vocabulary); and 
distances between the geolocations and other geolocations associated with the other uttered expressions (Paragraphs [0105-0106] – directions to the nearest gas station are displayed).
Claim 24 is directed to an automobile containing the subsystem of claim 18, so is rejected for similar reasons.
Claim 30 is directed to a server providing the data to the subsystem of claim 18, so is rejected for similar reasons.

As per claims 19 and 25, Wolverton et al. teaches all of the limitations of claims 19 and 24 above. Wolverton et al. further discloses:
the messages comprise geomaps overlaid by indications of geolocations associated with concepts in the uttered expressions (Paragraphs [0086] & [0106] – directions to the nearest gas station are graphically displayed in conjunction with the vehicles navigation system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 26, 27 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wolverton et al. (U.S. Patent Application Publication 2014/0136187) in view of Habib et al. (U.S. Patent Application Publication 2016/020270)
As per claims 20 and 26, Wolverton et al. teaches all of the limitations of claims 19 and 25 above. Wolverton fails to disclose:
the indications are points.
However, Habib et al. in the same field of endeavor teaches:
the indications are points (Figure 2 and paragraph [0134] – multiple locations are shown on the map “near me”.).
It would be obvious for a person having ordinary skill in the art to modify the subsystem, automobile and server of Wolverton et al. with the multi-location map of Habib et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 21 and 27, Wolverton et al. teaches all of the limitations of claims 19 and 25 above. Wolverton fails to disclose:
the indications are words.
However, Habib et al. in the same field of endeavor teaches:
the indications are words (Figure 2 and paragraph [0134] – multiple locations are shown on the map “near me” along with information about the locations).
It would be obvious for a person having ordinary skill in the art to modify the subsystem, automobile and server of Wolverton et al. with the multi-location map of Habib et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 31, Wolverton et al. teaches all of the limitations of claim 30 above. Wolverton fails to disclose:
obtaining a geomap layer; selecting a set of additional records having highest scores; and overlaying the geomap layer with indications of geolocations associated with the additional records.
However, Habib et al. in the same field of endeavor teaches:
(Figure 2 and paragraph [0134] – multiple locations are shown on the map “near me”. The further locations would have a higher score than nearer locations).
It would be obvious for a person having ordinary skill in the art to modify the subsystem, automobile and server of Wolverton et al. with the multi-location map of Habib et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 32, the combination of Wolverton et al. and Habib et al. teaches all of the limitations of claim 31 above. Habib et al. in the combination further discloses:
the indications are points (Figure 2 and paragraph [0134] – multiple locations are shown on the map “near me”.).

As per claim 33, the combination of Wolverton et al. and Habib et al. teaches all of the limitations of claim 31 above. Habib et al. in the combination further discloses:
the indications are words (Figure 2 and paragraph [0134] – multiple locations are shown on the map “near me” along with information about the locations).

Claims 22, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wolverton et al. (U.S. Patent Application Publication 2014/0136187) in view of Kawaguchi (U.S. Patent 9,442,905).
As per claim 22, 28 and 34, Wolverton et al. discloses all of the limitations of claims 18, 24 and 30. Wolverton et al. fails to disclose:
the messages comprises ads.
However, Kawaguchi in the same field of endeavor discloses:
the messages comprises ads. (Column 3, lines 51-58 & Column 7, lines 4-18 – An advertisement matching the neighborhood name is presented).
. 

Claims 23, 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wolverton et al. (U.S. Patent Application Publication 2014/0136187)
As per claim 23, 29 and 35, Wolverton et al. discloses all of the limitations of claims 18, 24 and 30. Wolverton et al. further discloses:
the subsystem provides, to the message providing system, the geolocations, the uttered expressions, and expression contexts (Paragraphs 0129] & [0132-0133] – the system communicates information to a vehicle personal assistant server for processing)
Wolverton et al. fails to explicitly disclose that the information is in serialized information packages using a special purpose format. However, It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to use serialized information packages in a special purpose format, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677